

EXHIBIT 10.38
EMPLOYMENT AGREEMENT
 
THIS AGREEMENT is entered into as of July 25, 2006 (the “Effective Date”), by
and between Cytori Therapeutics, Inc., a Delaware corporation located at 3020
Callan Road, San Diego, CA 92121 (“Company”), and Elizabeth A. Scarbrough, an
individual (“Employee”).


Whereas, the Company has eliminated the position of Vice President, Marketing &
Development on July 25, 2006; and


Whereas, the Company and Employee wish to continue the Employment relationship
in a new capacity through February 7, 2007;


Now therefore, in consideration of the mutual promises made by the parties to
this Agreement, the parties agree as follows:


1. Duties and Compensation


(a) Employee is engaged by the Company as its Strategic Marketing & Development
Advisor with duties as directed by the CEO and/or the President and otherwise
customarily associated with that position.


(b) The Company shall pay to Employee in exchange for the services to be
rendered hereunder a salary of Fifteen Thousand Four Hundred and Seventeen
Dollars [$15,417.00] per month, payable twice a month on the fifteenth and last
days of each month during which this Agreement is in force.


(c) In exchange for Company agreeing to enter into this Agreement, Employee
shall be required to sign a full release of claims with respect to her past
employment with the Company. The release shall be in the form attached hereto as
Exhibit A. Company shall have the option to suspend its performance under this
Agreement and the Stock Option Extension Agreement until such time as Employee
has executed the full release of claims and the seven day period for revocation
of the release has elapsed. In the event the release is not signed by Employee
within the 45 day period, or in the event Employee revokes the release prior to
the expiration of the 7 day revocation period, the parties agree that this
Agreement and the Stock Option Extension Agreement shall immediately terminate
and Company shall have no obligations to Employee under this Agreement, and all
outstanding Company stock options described in the Stock Option Extension
Agreement shall immediately terminate in their entirety.


2. Guaranteed Duration


The term of this Agreement shall commence on July 25, 2006 and shall end on
February 7, 2007 (the”Term”) unless extended by mutual agreement. The employment
relationship created by this Agreement is “at will” and may be terminated by
either the Company or Employee at any time, with or without cause. Should the
Company terminate Employee without cause prior to February 7, 2007, Employee
shall receive, as severance, the balance of her monthly salary payments that
would have otherwise been payable from such date of early termination through
February 7, 2007.


3. Other Compensation / Benefits / Acknowledgements


Employee understands and agrees that by her employment hereunder that she shall
not earn or accrue the right to any additional paid time off (or “PTO”), nor
shall she be eligible from the Effective Date of this Agreement to the vesting
of any stock options through the Company’s incentive stock option programs
during the term of this Agreement. Employee expressly acknowledges and agrees
that this Agreement shall serve as full and final compensation for any and all
PTO that she may have accrued prior to the Effective Date. Employee also
understands and agrees that she is eligible to participate in the Company’s
flexible benefits plan for 2006/2007, but she agrees to not to submit for
reimbursement of amounts in excess of that which she has paid into the plan.


Employee understands and agrees that she shall be entitled to participate in all
other standard benefits offered by the Company through the term of this
Agreement.


4. Agreement Relating to Confidential Information


Employee agrees that she shall continue to be covered by the Company’s
Employment, Confidentiality and Assignment Agreement which she executed on March
28, 2003.


5. Noninterference


While employed by the Company and for two (2) years immediately following the
termination of employment, Employee agrees not to interfere with the business of
the Company by soliciting, attempting to solicit, inducing, or otherwise causing
any employee of the Company to terminate his or her employment in order to
become an employee, consultant or independent contractor to or for any
competitor of the Company.


Employee agrees that the duties under Sections 4 and 5 of this Agreement shall
survive termination of employment with the Company.


6. Governing Law


This Agreement and the rights and obligations of the parties shall be governed
and construed by the substantive laws of the State of California as applied to
contracts that are executed and performed entirely in California. Exclusive
jurisdiction and venue for any dispute arising out of or related to this
Agreement shall lie with the federal and state courts located in and serving San
Diego County, California.


7. Complete Agreement; Amendments


This Agreement, together with the Stock Option Extension Agreement and the
Employment, Confidentiality and Assignment Agreement between Employee and the
Company (including all exhibits and attachments thereto), are the entire
agreement of the parties with respect to the subject matter hereof and thereof
and may not be amended, supplemented, canceled or discharged except by written
instrument executed by both parties hereto. If either party should waive any
breach of any provision of this Agreement, he, she or it shall not thereby be
deemed to have waived any preceding or succeeding breach of the same or any
other provision of this Agreement.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.
 
EMPLOYEE:
 
Elizabeth A. Scarbrough
 
 
/s/ Elizabeth A. Scarbrough
 
COMPANY:
 
Cytori Therapeutics, Inc.
 
 
By: Mark E. Saad 
Name: Mark E. Saad
Title: Chief Financial Officer


